Title: To Benjamin Franklin from the Société Royale de Médecine, [before 10 March 1783]
From: Société Royale de Médecine
To: Franklin, Benjamin


M[before March 10, 1783]
Vous êtes invité à assister à plusieurs expériences qu’on va faire en présence de MM. les Commissaires nommés par la Société Royale de Médecine.
1°. A celle d’un Vêtement qui peut rétablir la transpiration supprimée, en provoquer une abondante, & qui par-là peut obvier à bien des infirmités.
2°. A celle d’un autre Vêtement hermétiquement fermé, par le moyen duquel on peut, sans risque, travailler à des compositions dangereuses, & aller également dans des lieux infects, comme Latrines, &c.
3°. A celle d’un Habillement qui a diverses propriétés, entr’autres celle de faire surnager l’homme & de l’aider à en sauver un autre, & cela dans le temps même que l’eau est excessivement froide & plus dangereuse, &c.
4°. A diverses autres Expériences, qui ont pour but de prouver qu’un homme, qui ne sait pas nager, peut lui-même, sans aucun risque, sauver une personne qui se noie. Ces Expériences, dont l’Auteur est M. le Roux*, se feront le 10 de Mars, de cette année 1783, à 4. heures précises, aux Bains Chinois, à la pointe de l’Isle Saint-Louis. On entrera avec la présente.
  
  * Il est encore l’Auteur du Mémoire & du Plan d’une Ecole ou Académie de Natation, que l’on trouve imprimés & gravés chez Lami, Libraire, quai des Augustins, & pour lesquels Ouvrages il a reçu une gratification du Magistrat qui préside le Corps Municipal de la Ville de Paris.
 
Addressed: a Monsieur / Monsieur Le Docteur / Franklin / à Passi/. / Expérience de MM. De la / Société Royale de Medecine
